Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 12, 2022. 

Amendments
           Applicant's amendments, filed October 12, 2022, is acknowledged. Applicant has cancelled Claims 1-37, 48, and 52, amended Claims 38-43, 45, 49-51, 54-55, and 57, 
 and added new claims, Claims 58-60.
	Claims 38-47, 49-51, and 53-60 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/735,359 filed on December 11, 2017, now U.S. Patent 10,731,142, which is a 371 of PCT/EP2016/062817 filed on June 6, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). a certified copy of UK 1510296.5 filed on June 12, 2015 has been filed in parent application 15/735,359. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 12, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objections to Claims 38-39, 49-50, and 57 are withdrawn in light of Applicant’s amendment to the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claim 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite dependency upon Claim 40, which the Examiner finds persuasive. 

3. 	The prior rejections of Claims 40-45, 55 and 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 50-57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of the functional language, which the Examiner finds persuasive. 

5. 	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
The claim recites the broad recitation “antibody epitope”, and the claim also recites “DNA binding protein, DNA structuring protein, marker protein, ligand binding protein, signal peptide, and a subcellular localization sequence”, which are the narrower statement of the range/limitation. As discussed in the prior Office Action, those of ordinary skill in the art immediately recognize that each protein has, by definition, an antibody epitope, because antibody epitopes comprise but a short amino acid sequence, and the specification fails to disclose a subgenus of proteins, including the proteins positively recited, that are absolutely devoid of antibody epitopes. 
Replacing “antibody epitope” with “affinity purification tag” would overcome this rejection.

6. 	Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites (co-)activator. The parenthetical “(co-)” renders the claim indefinite because it is unclear if “(co-)” is a required limitation. The specification fails to disclose or otherwise distinguish a transcriptional activator (e.g. pg 30, line 24) from a transcriptional (co-) activator. 
Cancellation of “(co-)” would overcome this rejection.

Claim Rejections - 35 USC § 102
7. 	The prior rejection of Claim(s) 38-44 and 46-49 under 35 U.S.C. 102(a)(1) as being anticipated by Doudna et al (U.S. 2014/0068797) is withdrawn in light of Applicant’s amendment to the claims to recite at least 92% identity to SEQ ID NO:1, a limitation Doudna et al do not disclose. 

Claim Rejections - 35 USC § 103
8. 	The prior rejections of Claims 38-57 under AIA  35 U.S.C. 103 as being unpatentable over Doudna et al (U.S. 2014/0068797), as applied to Claims 38-44 and 46-49 above, and in further view of Tern et al (U.S. 2011/0217739), V6VHM9_9BACI (February 19, 2014; of record in parent application 15/735,359), and Nunez et al (U.S. 2017/0360048; priority to December 23, 2014) are withdrawn in light of Applicant’s amendment to the claims to recite at least 92% identity to SEQ ID NO:1. V6VHM9_9BACI identifies a Cas9 protein encoded by the genome of a Geobacillus species, said Cas9 having 90.9% identity to SEQ ID NO:1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. 	Claims 38-47, 49-51, and 53-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,731,142.
	‘142 claims methods of modifying a target nucleic acid comprising the use of a Cas protein having at least 92% identity to SEQ ID NO:1, including Cas fusion proteins, and a targeting RNA molecule, and/or an expression vector encoding said Cas proteins and targeting RNA molecule. 
Thus, the genus of Cas proteins of the patented ‘142 claims anticipate the instantly recited claims. 

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Oost et al (U.S. Patent 11,242,513) is considered relevant art for claiming methods of modifying target nucleic acid molecules using a Cas protein having at least 89% identity to SEQ ID NO:1. While SEQ ID NO:1 of ‘513 is 100% identical to SEQ ID NO:1 of the instant application, ‘513 has a later effective filing date than the instant application. Prior to the effective filing date of the instant application, it is considered that the prior art does not teach or fairly suggest the subgenus of PAM motifs (5’-NNNNCNN-3’) recited in ‘513 claims combined with the Cas protein SEQ ID NO:1. 

Van Der Oost et al (U.S. Patent 11,326,162) is considered relevant art for claiming methods of modifying target nucleic acid molecules using a Cas protein having at least 89% identity to SEQ ID NO:1. While SEQ ID NO:1 of ‘162 is 100% identical to SEQ ID NO:1 of the instant application, ‘162 has a later effective filing date than the instant application. Prior to the effective filing date of the instant application, it is considered that the prior art does not teach or fairly suggest the subgenus of PAM motifs (5’-NNNNCNN-3’) recited in ‘162 claims combined with the Cas protein SEQ ID NO:1. 

Conclusion
11. 	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631